Exhibit 10.01
CONTINUCARE CORPORATION
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
(As amended and restated on November 4, 2009)
     1. PURPOSE. The purpose of this Plan is to advance the interests of
CONTINUCARE CORPORATION, a Florida corporation (the “Company”), and its
Subsidiaries by providing an additional incentive to attract and retain
qualified and competent persons who provide services to the Company and its
Subsidiaries, and upon whose efforts and judgment the success of the Company and
its Subsidiaries is largely dependent, through the encouragement of stock
ownership in the Company by such persons.
     2. DEFINITIONS. As used herein, the following terms shall have the meanings
indicated:
          (a) “Award Notice” shall mean, with respect to a particular Restricted
Stock Award, a written instrument signed by the Company and the recipient of the
Restricted Stock Award evidencing the Restricted Stock Award and establishing
the terms and conditions thereof.
          (b) “Award Recipient” shall mean the recipient of a Restricted Stock
Award.
          (c) “Beneficiary” shall mean the Person designated by an Award
Recipient to receive any Shares subject to a Restricted Stock Award made to such
Award Recipient that become distributable following the Award Recipient’s death.
          (d) “Board” shall mean the Board of Directors of the Company.
          (e) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          (f) “Committee” shall mean the committee appointed by the Board
pursuant to Section 9(a) hereof, or, if such committee is not appointed, the
Board.
          (g) “Common Stock” shall mean the Company’s Common Stock, par value
$.0001 per share.
          (h) “Company” shall mean Continucare Corporation, a Florida
corporation, and its successors or assigns.
          (i) “Director” shall mean a member of the Board.
          (j) “EBITDA” shall mean the Company’s earning for the relevant period
prior to deductions for income tax expense, depreciation and amortization.
          (k) “Effective Date” shall mean the date that this amended and
restated Plan is approved by the shareholders of the Company.

 



--------------------------------------------------------------------------------



 



          (l) “Fair Market Value” of a Share on any date of reference shall mean
the “Closing Price” (as defined below) of the Common Stock on the date of grant,
or if the date of grant is not a business day, on the next business day
following the date of grant, unless the Committee or the Board in its sole
discretion shall determine otherwise in a fair and uniform manner. For the
purpose of determining Fair Market Value, the “Closing Price” of the Common
Stock on any business day shall be (i) if the Common Stock is listed or admitted
for trading on any United States national securities exchange, or if actual
transactions are otherwise reported on a consolidated transaction reporting
system, the last reported sale price of Common Stock on such exchange or
reporting system, as reported in any newspaper of general circulation, or
(ii) if clause (i) is not applicable, the mean between the high bid and low
asked quotations for the Common Stock as reported by the Pink OTC Markets Inc.
if at least two securities dealers have inserted both bid and asked quotations
for Common Stock on at least five of the ten preceding days. If neither (i) or
(ii) above is applicable, then Fair Market Value shall be determined by the
Committee or the Board in a fair and uniform manner.
          (m) “Incentive Stock Option” shall mean an incentive stock option as
defined in Section 422 of the Code.
          (n) “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
          (o) “Officer” shall mean the Company’s Chairman of the Board,
President, Chief Executive Officer, principal financial officer, principal
accounting officer, any vice-president of the Company in charge of a principal
business unit, division or function (such as sales, administration or finance),
any other officer who performs a policy-making function, or any other person who
performs similar policy-making functions for the Company. Officers of
Subsidiaries shall be deemed Officers of the Company if they perform such
policy-making functions for the Company. As used in this paragraph, the phrase
“policy-making function” does not include policy-making functions that are not
significant. If pursuant to Item 401(b) of Regulation S-K (17 C.F.R. §
229.401(b)) the Company identifies a person as an “executive officer,” the
person so identified shall be deemed an “Officer” even though such person may
not otherwise be an “Officer” pursuant to the foregoing provisions of this
paragraph.
          (p) “Option” (when capitalized) shall mean any option granted under
this Plan.
          (q) “Option Agreement” means the agreement between the Company and the
Optionee for the grant of an option.
          (r) “Optionee” shall mean a person to whom a stock option is granted
under this Plan or any person who succeeds to the rights of such person under
this Plan by reason of the death of such person.
          (s) “Outside Director” shall mean a member of the Board who qualifies
as an “outside director” under Section 162(m) of the Code and the regulations
thereunder and as a “Non-Employee Director” under Rule 16b-3 promulgated under
the Securities Exchange Act.

2



--------------------------------------------------------------------------------



 



          (t) “Performance-Based Restricted Stock Award” shall mean a Restricted
Stock Award to which Section 5(c) is applicable.
          (u) “Performance Goal” shall mean, with respect to any
Performance-Based Restricted Stock Award, the performance goal(s) established
pursuant to Section 5(c)(i), the attainment of which is a condition of vesting
of the Performance-Based Restricted Stock Award.
          (v) “Performance Measurement Period” shall mean, with respect to any
Performance Goal, the period of time over which attainment of the Performance
Goal is measured.
          (w) “Person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a joint-stock company, a trust, an
estate, an unincorporated organization and any other business organization or
institution.
          (x) “Plan” shall mean this Amended and Restated 2000 Stock Incentive
Plan for the Company.
          (y) “Securities Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended from time to time.
          (z) “Share” shall mean a share of Common Stock.
          (aa) “Subsidiary” shall mean any corporation (other than the Company)
in any unbroken chain of corporations beginning with the Company if, at the time
of the granting of the Option or Restricted Stock Award, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50 percent or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.
     3. SHARES AVAILABLE FOR OPTION GRANTS.
          (a) The Committee or the Board may grant to any Award Recipient(s) or
Optionee(s) from time to time Restricted Stock Awards for, or Options to
purchase, an aggregate of up to Thirteen Million (13,000,000) Shares from the
Company’s authorized and unissued Shares. If any Restricted Stock Award or
Option granted under the Plan shall terminate, expire, or be canceled or
surrendered as to any Shares, new Restricted Stock Awards or Options may
thereafter be granted covering such Shares.
          (b) The granting of Options and Restricted Stock Awards under this
Plan shall be subject to the following limitations:
          (i) With respect to the shares of Common Stock reserved pursuant to
this Section, a maximum of Thirteen Million (13,000,000) of such shares may be
subject to grants of Incentive Stock Options;
          (ii) With respect to the shares of Common Stock reserved pursuant to
this Section, a maximum of Four Million (4,000,000) of such shares may be issued
in connection with Awards, other than Stock Options and Stock Appreciation
Rights, that are settled in Common Stock;

3



--------------------------------------------------------------------------------



 



          (iii) With respect to the shares of Common Stock reserved pursuant to
this Section, a maximum of One Million (1,000,000) of such shares may be subject
to grants of Options to any one individual during any one fiscal year; and
          (iv) With respect to the shares of Common Stock reserved pursuant to
this Section, a maximum of One Million (1,000,000) of such shares may be subject
to grants of Restricted Stock Awards to any one individual during any one fiscal
year.
     4. OPTIONS.
          (a) Incentive and Non-Qualified Options.
          (i) An Option granted hereunder shall be either an Incentive Stock
Option or a Non-Qualified Stock Option as determined by the Committee or the
Board at the time of grant of the Option and shall clearly state whether it is
an Incentive Stock Option or a Non-Qualified Stock Option. All Incentive Stock
Options shall be granted within 10 years from the Effective Date of this Plan.
Incentive Stock Options may not be granted to any person who is not an employee
of the Company or any Subsidiary.
          (ii) Options otherwise qualifying as Incentive Stock Options hereunder
will not be treated as Incentive Stock Options to the extent that the aggregate
fair market value (determined at the time the Option is granted) of the Shares,
with respect to which Options meeting the requirements of Section 422(b) of the
Code are exercisable for the first time by any individual during any calendar
year (under all plans of the Company and its parent and subsidiary corporations
as defined in Section 424 of the Code), exceeds $100,000.
          (b) Conditions for Grant of Options.
          (i) Each Option shall be evidenced by an Option Agreement that may
contain any term deemed necessary or desirable by the Committee or the Board,
provided such terms are not inconsistent with this Plan or any applicable law.
Optionees shall be (i) those persons selected by the Committee or the Board from
the class of all regular employees of, or persons who provide consulting or
other services as independent contractors to, the Company or its Subsidiaries,
including Directors and Officers who are regular employees, and (ii) Directors
who are not employees of the Company or of any Subsidiaries.
          (ii) In granting Options, the Committee or the Board shall take into
consideration the contribution the person has made to the success of the Company
or its Subsidiaries and such other factors as the Committee or the Board shall
determine. The Committee or the Board shall also have the authority to consult
with and receive recommendations from officers and other personnel of the
Company and its Subsidiaries with regard to these matters. The Committee or the
Board may from time to time in granting Options under the Plan prescribe such
other terms and conditions concerning such Options as it deems appropriate,
including, without limitation, (i) prescribing the date or dates on which the
Option becomes exercisable, (ii) providing that the Option rights accrue or
become exercisable in installments over a period of years, or upon the
attainment of stated goals or both, or (iii) relating an Option to the continued
employment of the Optionee for a specified period of time, provided that such
terms and conditions are not more favorable to an Optionee than those expressly
permitted herein.

4



--------------------------------------------------------------------------------



 



          (iii) The Options granted to employees under this Plan shall be in
addition to regular salaries, pension, life insurance or other benefits related
to their employment with the Company or its Subsidiaries. Neither the Plan nor
any Option granted under the Plan shall confer upon any person any right to
employment or continuance of employment by the Company or its Subsidiaries.
          (iv) Notwithstanding any other provision of this Plan, an Incentive
Stock Option shall not be granted to any person owning directly or indirectly
(through attribution under Section 424(d) of the Code) at the date of grant,
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company (or of its parent or subsidiary corporation (as defined
in Section 424 of the Code) at the date of grant) unless the option price of
such Option is at least 110% of the Fair Market Value of the Shares subject to
such Option on the date the Option is granted, and such Option by its terms is
not exercisable after the expiration of five years from the date such Option is
granted.
          (c) Option Price. The option price per Share of any Option shall be
any price determined by the Committee or the Board but shall not be less than
the Fair Market Value per Share; provided, however, that in no event shall the
option price per Share of any Incentive Stock Option be less than the Fair
Market Value of the Shares underlying such Option on the date such Option is
granted.
          (d) Exercise of Options. An Option shall be deemed exercised when
(i) the Company has received written notice of such exercise in accordance with
the terms of the Option, (ii) full payment of the aggregate option price of the
Shares as to which the Option is exercised has been made, and (iii) arrangements
that are satisfactory to the Committee or the Board in its sole discretion have
been made for the Optionee’s payment to the Company of the amount that is
necessary for the Company or Subsidiary employing the Optionee to withhold in
accordance with applicable Federal or state tax withholding requirements. The
consideration to be paid for the Shares to be issued upon exercise of an Option
as well as the method of payment of the exercise price and of any withholding
and employment taxes applicable thereto, shall be determined by the Committee or
the Board and may in the discretion of the Committee or the Board consist of:
(1) cash, (2) certified or official bank check, (3) money order, (4) Shares that
have been held by the Optionee for at least six (6) months (or such other Shares
as the Company determines will not cause the Company to recognize for financial
accounting purposes a charge for compensation expense), (5) the withholding of
Shares issuable upon exercise of the Option, (6) pursuant to a “cashless
exercise” procedure, by delivery of a properly executed exercise notice together
with such other documentation, and subject to such guidelines, as the Board or
the Committee shall require to effect an exercise of the Option and delivery to
the Company by a licensed broker acceptable to the Company of proceeds from the
sale of Shares or a margin loan sufficient to pay the exercise price and any
applicable income or employment taxes, or (7) in such other consideration as the
Committee or the Board deems appropriate, or by a combination of the above. In
the case of an Incentive Stock Option, the permissible methods of payment shall
be specified at the time the Option is granted. The Committee or the Board in
its sole discretion may accept a personal check in full or partial payment of
any Shares. If the exercise price is paid, and/or the Optionee’s tax withholding
obligation is satisfied, in whole or in part with Shares, or through the
withholding of Shares issuable upon exercise of the Option, the value of the
Shares surrendered or withheld shall be their Fair Market Value on the date the
Option is exercised. The Committee or the Board in its sole discretion may, on
an individual basis or pursuant to a general program established in connection
with this Plan, cause the Company to lend money to an Optionee (other than a
Director or Executive Officer of the Company (each within the meaning of Section
402(a) of the Sarbanes-Oxley Act of 2002, as amended))(each a “Prohibited
Optionee”), guarantee a loan to an Optionee (other than a Prohibited Optionee),
or otherwise assist an Optionee (other than a Prohibited Optionee) to obtain the
cash necessary to exercise all or a portion of an Option granted hereunder or to
pay any tax liability of such Optionee attributable to such exercise. If the
exercise price is paid in whole or part with Optionee’s promissory note, such
note shall (i) provide for full recourse to the maker, (ii) be collateralized by
the pledge of the Shares that the Optionee purchases upon exercise of the
Option, (iii) bear interest at the prime rate of the Company’s principal lender,
and (iv) contain such other terms as the Committee or the Board in its sole
discretion shall reasonably require. No Optionee shall be deemed to be a holder
of any Shares subject to an Option unless and until a stock certificate or
certificates for those Shares are issued to that person(s) under the terms of
this Plan. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date the stock certificate is issued,
except as expressly provided in Section 6 hereof.

5



--------------------------------------------------------------------------------



 



          (e) Exercisability of Options.
          (i) Any Option shall become exercisable in such amounts, at such
intervals and upon such terms as the Committee or the Board shall provide in the
Option Agreement for that Option, provided that in no event shall an Option be
exercisable after the expiration of 10 years from the date of grant of the
Option.
          (ii) Unless otherwise provided in any Option Agreement, and subject to
the Committee’s or the Board’s right to exercise its discretion to provide a
cancellation notice with respect to the Option pursuant to Section 4(f)(ii)
hereof, each outstanding Option shall become immediately fully exercisable in
the event of a “Change in Control.” For this purpose, the term “Change in
Control” shall mean: Approval by the shareholders of the Company of a
reorganization, merger, consolidation or other form of corporate transaction or
series of transactions, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger, consolidation or other
transaction, or a liquidation or dissolution of the Company or the sale of all
or substantially all of the assets of the Company (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned).
          (iii) The Committee or the Board may in its sole discretion,
accelerate the date on which any Option may be exercised and may accelerate the
vesting of any Shares subject to any Option or previously acquired by the
exercise of any Option.

6



--------------------------------------------------------------------------------



 



          (f) Termination of Option Period.
          (i) Unless otherwise provided in any Option Agreement, the unexercised
portion of any Option shall automatically and without notice terminate and
become null and void at the time of the earliest to occur of the following:
          (A) three months after the date on which the Optionee’s employment is
terminated other than by reason of (A) Cause, which, solely for purposes of this
Plan, shall mean the termination of the Optionee’s employment by reason of the
Optionee’s willful misconduct or gross negligence, (B) a mental or physical
disability (within the meaning of Internal Revenue Code Section 22(e)) of the
Optionee as determined by a medical doctor satisfactory to the Committee or the
Board, or (C) death of the Optionee;
          (B) immediately upon the termination of the Optionee’s employment for
Cause;
          (C) twelve months after the date on which the Optionee’s employment is
terminated by reason of a mental or physical disability (within the meaning of
Section 22(e) of the Code) as determined by a medical doctor satisfactory to the
Committee or the Board;
          (D) (1) twelve months after the date of termination of the Optionee’s
employment by reason of the death of the Optionee, or, if later, (2) three
months after the date on which the Optionee shall die if such death shall occur
during the one year period specified in Subsection 4(f)(i)(C) hereof; or
          (E) the tenth anniversary of the date of grant of the Option. All
references herein to the termination of the Optionee’s employment shall, in the
case of an Optionee who is not an employee of the Company or a Subsidiary, refer
to the termination of the Optionee’s service with the Company.
          (ii) To the extent not previously exercised, (i) each Option shall
terminate immediately in the event of (1) the liquidation or dissolution of the
Company, or (2) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive, unless the
successor corporation, or a parent or subsidiary of such successor corporation,
assumes the Option or substitutes an equivalent option or right pursuant to
Section 6(c) hereof, and (ii) the Committee or the Board in its sole discretion
may by written notice (“cancellation notice”) cancel, effective upon the
consummation of any corporate transaction described in Subsection 4(e)(ii)
hereof in which the Company does survive, any Option that remains unexercised on
such date. The Committee or the Board shall give written notice of any proposed
transaction referred to in this Section 4(f)(ii) a reasonable period of time
prior to the closing date for such transaction (which notice may be given either
before or after approval of such transaction), in order that Optionees may have
a reasonable period of time prior to the closing date of such transaction within
which to exercise any Options that then are exercisable (including any Options
that may become exercisable upon the closing date of such transaction). An
Optionee may condition his exercise of any Option upon the consummation of a
transaction referred to in this Section 4(f)(ii).

7



--------------------------------------------------------------------------------



 



          (g) Repricing of Options.
     Unless such action is approved by Company’s shareholders in accordance with
applicable law: (i) no outstanding Option granted under the Plan may be amended
to provide an exercise price that is lower than the then-current exercise price
of such outstanding Option (other than adjustments to the exercise price
pursuant to Section 6; (ii) the Committee may not cancel any outstanding Option
and grant in substitution therefore a new Option under the Plan covering the
same or a different number of shares of Common Stock and having an exercise
price lower than the then-current exercise price of the cancelled Option (other
than adjustments to the exercise price pursuant to Sections 6); and (iii) the
Committee may not authorize the repurchase of an outstanding Option which has an
exercise price that is higher than the then-current fair market value of the
Common Stock (other than adjustments to the exercise price pursuant to
Sections 6).
     5. RESTRICTED STOCK AWARDS.
          (a) In General.
          (i) Restricted Stock Awards may be granted to employees, directors,
independent contractors and agents of the Company or any of its Subsidiaries.
Each Restricted Stock Award shall be evidenced by an Award Notice that may
contain any term deemed necessary or desirable by the Committee or the Board,
provided such terms are not inconsistent with this Plan or any applicable law.
Such terms and conditions may including, without limitation, any of the
following:
          (A) the number of Shares covered by the Restricted Stock Award;
          (B) the amount (if any) which the Award Recipient shall be required to
pay to the Company in consideration for the issuance of such Shares (which shall
in no event be less than the minimum amount required for such Shares to be
validly issued, fully paid and nonassessable under applicable law);
          (C) whether the Restricted Stock Award is a Performance-Based Award
and, if it is, the applicable Performance Goal or Performance Goals;
          (D) the date of grant of the Restricted Stock Award; and
          (E) the vesting date for the Restricted Stock Award;
          (ii) All Restricted Stock Awards shall be in the form of issued and
outstanding Shares, in the discretion of the Committee or the Board, that shall
be either:

8



--------------------------------------------------------------------------------



 



          (A) registered in the name of the Committee or the Board for the
benefit of the Award Recipient and held by the Committee or the Board pending
the vesting or forfeiture of the Restricted Stock Award;
          (B) registered in the name of the Award Recipient and held by the
Committee or the Board, together with a stock power executed by the Award
Recipient in favor of the Committee or the Board, pending the vesting or
forfeiture of the Restricted Stock Award; or
          (C) registered in the name of and delivered to the Award Recipient.
In any event, the certificates evidencing the Shares shall at all times prior to
the applicable vesting date bear the following legend:
The Common Stock evidenced hereby is subject to the terms of a Restricted Stock
Award agreement between Continucare Corporation and [Name of Award Recipient]
dated [Date] made pursuant to the terms of the Continucare Corporation Amended
and Restated 2000 Stock Incentive Plan, as amended, copies of which are on file
at the executive offices of Continucare Corporation, and may not be sold,
encumbered, hypothecated or otherwise transferred except in accordance with the
terms of such Plan and Agreement, and/or such other restrictive legend as the
Committee or the Board, in its discretion, may specify.
          (b) Vesting Date.
          (i) The vesting date for each Restricted Stock Award shall be
determined by the Committee or the Board and specified in the Award Notice.
Unless otherwise determined by the Committee or the Board and specified in the
Award Notice if the service of an Award Recipient is terminated prior to the
vesting date of a Restricted Stock Award for any reason including death or
disability, any unvested Shares shall be forfeited without consideration (other
than a refund to the Award Recipient of an amount equal to the lesser of (1) the
cash amount, if any, actually paid by the Award Recipient to the Company for the
Shares being forfeited and (2) the Fair Market Value of such Shares on the date
of forfeiture).
          (ii) Unless otherwise provided in any Award Notice, each outstanding
Restricted Stock Award shall become immediately fully vested in the event of a
“Change in Control” as defined in Section 4(e)(ii).
          (c) Performance-Based Restricted Stock Awards.
          (i) At the time it grants a Performance-Based Restricted Stock Award,
the Committee or the Board shall establish one or more Performance Goals the
attainment of which shall be a condition of vesting of Award Recipient’s Shares.
The Performance Goals shall be selected from among the following:
          (A) earnings per share;
          (B) net income;

9



--------------------------------------------------------------------------------



 



          (C) EBITDA;
          (D) return on equity;
          (E) return on assets;
          (F) stock price;
          (G) strategic business objectives, consisting of one or more
objectives based on meeting specified cost targets, business expansion goals,
goals relating to acquisitions or divestitures, revenue targets or business
development goals;
          (H) any other performance criteria established by the Committee or the
Board;
          (I) any combination of (A) through (H) above.
Performance Goals may be established on the basis of reported earnings or cash
earnings, and consolidated results or individual business units and may, in the
discretion of the Committee or the Board, include or exclude extraordinary
items, taxes and/or the results of discontinued operations. Each Performance
Goal may be expressed on an absolute and/or relative basis, may be based on or
otherwise employ comparisons based on internal targets, the past performance of
the Company or any Subsidiary (or individual business units) and/or the past or
current performance of other companies.
          (ii) At the time it grants a Performance-Based Restricted Stock Award,
the Committee or the Board shall establish a Performance Measurement Period for
each Performance Goal. The Performance Measurement Period shall be the period
over which the Performance Goal is measured and its attainment is determined.
          (iii) Within a reasonable period of time as shall be determined by the
Committee or the Board following the end of each Performance Measurement Period,
the Committee or the Board shall determine, on the basis of such evidence as it
deems appropriate, whether the Performance Goals for such Performance
Measurement Period have been attained and, if they have been obtained, shall
certify such fact in writing.
          (iv) If the Performance Goals for a Performance-Based Restricted Stock
Award have been determined by the Committee or the Board to have been attained
and certified, the Committee or the Board shall either:
          (A) if the relevant vesting date has occurred, cause the ownership of
the Shares subject to such Restricted Stock Award, together with all dividends
and other distributions with respect thereto that have been accumulated, to be
transferred on the stock transfer records of the Company, free of any
restrictive legend other than as may be required by applicable law, to the Award
Recipient;

10



--------------------------------------------------------------------------------



 



          (B) in all other cases, continue the Shares in their current status
pending the occurrence of the relevant vesting date or forfeiture of the Shares.
If any one or more of the relevant Performance Goals have been determined by the
Committee or the Board to not have been attained, all of the Shares subject to
such Restricted Stock Award shall be forfeited without consideration (other than
a refund to the Award Recipient of an amount equal to the lesser of (1) the cash
amount, if any, actually paid by the Award Recipient to the Company for the
Shares being forfeited and (2) the Fair Market Value of such Shares on the date
of forfeiture).
          (v) If the Performance Goals for any Performance Measurement Period
shall have been affected by special factors (including material changes in
accounting policies or practices, material acquisitions or dispositions of
property, or other unusual items) that in the Committee’s or the Board’s
judgment should or should not be taken into account, in whole or in part, in the
equitable administration of the Plan, the Committee or the Board may, for any
purpose of the Plan, adjust such Performance Goals and make payments accordingly
under the Plan; provided, however, that any adjustments made in accordance with
or for the purposes of this Section 5(c)(v) shall be disregarded for purposes of
calculating the Performance Goals for a Performance-Based Restricted Stock Award
to a “covered employee” as defined in Code Section 162(m)(3) (“Covered
Employee”) if and to the extent that such adjustments would have the effect of
increasing the amount of a Restricted Stock Award to such Covered Employee.
          (d) Dividend Rights. Unless the Committee or the Board determines
otherwise with respect to any Restricted Stock Award and specifies such
determination in the relevant Award Notice, any dividends or distributions
declared and paid with respect to Shares subject to the Restricted Stock Award,
whether or not in cash, shall be held and accumulated for distribution at the
same time and subject to the same terms and conditions as the underlying Shares.
          (e) Voting Rights. Unless the Committee or the Board determines
otherwise with respect to any Restricted Stock Award and specifies such
determination in the relevant Award Notice, voting rights appurtenant to the
Shares subject to the Restricted Stock Award, shall be exercised by the
Committee or the Board in its discretion.
          (f) Tender Offers. Each Award Recipient shall have the right to
respond, or to direct the response, with respect to the issued Shares related to
its Restricted Stock Award, to any tender offer, exchange offer or other offer
made to the holders of Shares. Such a direction for any such Shares shall be
given by completing and filing, with the inspector of elections, the trustee or
such other person who shall be independent of the Company as the Committee or
the Board shall designate in the direction, a written direction in the form and
manner prescribed by the Committee or the Board. If no such direction is given,
then the Shares shall not be tendered.
          (g) Designation of Beneficiary. An Award Recipient may designate a
Beneficiary to receive any Shares that become available for distribution on the
date of his death. Such designation (and any change or revocation of such
designation) shall be made in writing in the form and manner prescribed by the
Committee or the Board. In the event that the Beneficiary designated by an Award
Recipient dies prior to the Award Recipient, or in the event that no Beneficiary
has been designated, any vested Shares that become available for distribution on
the Award Recipient’s death shall be paid to the executor or administrator of
the Award Recipient’s estate, or if no such executor or administrator is
appointed within such time as the Committee or the Board, in its sole
discretion, shall deem reasonable, to such one or more of the spouse and
descendants and blood relatives of such deceased person as the Committee or the
Board may select.

11



--------------------------------------------------------------------------------



 



          (h) Taxes. The Company or the Committee shall have the right to
require any person entitled to receive Shares pursuant to a Restricted Stock
Award to pay the amount of any tax which is required to be withheld with respect
to such Shares, or, in lieu thereof, to retain, or to sell without notice, a
sufficient number of Shares to cover the amount required to be withheld.
     6. ADJUSTMENT OF SHARES.
          (a) If at any time while the Plan is in effect or unexercised Options
are outstanding, there shall be any increase or decrease in the number of issued
and outstanding Shares through the declaration of a stock dividend or through
any recapitalization resulting in a stock split-up, combination or exchange of
Shares, then and in that event:
          (i) appropriate adjustment shall be made in the maximum number of
Shares available for grant under the Plan, or available for grant to any person
under the Plan, so that the same percentage of the Company’s issued and
outstanding Shares shall continue to be subject to being so optioned; and
          (ii) the Board or the Committee, subject to any required action by the
shareholders of the Company, in the event any recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or exchange of Class A Common Stock or other securities, stock
dividend or other special and nonrecurring dividend or distribution (whether in
the form of cash, securities or other property), liquidation, dissolution, or
other similar corporate transaction or event, affects the Class A Common Stock
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Optionees and Award Recipients under the Plan, then
the Committee shall, equitably adjust any or all of (a) the number and kind of
shares of Class A Common Stock or other securities deemed to be available
thereafter for grants of Options and Restricted Stock Awards under the Plan in
the aggregate to all eligible individuals and individually to any one eligible
individual, (b) the number and kind of shares of Class A Common Stock or other
securities that may be delivered or deliverable in respect of outstanding
Options or Restricted Stock Awards, and (c) the exercise price of Options, so
that the same percentage of the Company’s issued and outstanding Shares shall
remain subject to purchase at the same aggregate exercise price.

12



--------------------------------------------------------------------------------



 



          (b) Unless otherwise provided in any Option Agreement or the Award
Notice, as the case may be, the Committee or the Board may change the terms of
Options or Restricted Stock Awards outstanding under this Plan, including with
respect to the option price or the number of Shares subject to the Options or
Restricted Stock Awards, or both, when, subject to any required action by the
shareholders of the Company, in the event any recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or exchange of Class A Common Stock or other securities, stock
dividend or other special and nonrecurring dividend or distribution (whether in
the form of cash, securities or other property), liquidation, dissolution, or
other similar corporate transaction or event, affects the Class A Common Stock
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Optionees and Award Recipients under the Plan, then
the Committee shall, equitably adjust any or all of (a) the number and kind of
shares of Class A Common Stock or other securities deemed to be available
thereafter for grants of Options and Restricted Stock Awards under the Plan in
the aggregate to all eligible individuals and individually to any one eligible
individual, (b) the number and kind of shares of Class A Common Stock or other
securities that may be delivered or deliverable in respect of outstanding
Options or Restricted Stock Awards, and (c) the exercise price of Options, such
adjustments become appropriate so as to preserve benefits under the Plan.
          (c) (i) In the event of a proposed sale of all or substantially all of
the Company’s assets or any reorganization, merger, consolidation or other form
of corporate transaction in which the Company does not survive, where the
securities of the successor corporation, or its parent company, are issued to
the Company’s shareholders, then the successor corporation or a parent of the
successor corporation may, with the consent of the Committee or the Board,
assume each outstanding Option or substitute an equivalent option or right. If
the successor corporation, or its parent, does not cause such an assumption or
substitution to occur, or the Committee or the Board does not consent to such an
assumption or substitution, then each Option shall terminate pursuant to Section
4(f)(ii) hereof upon the consummation of sale, merger, consolidation or other
corporate transaction.
          (ii) In the event of any merger, consolidation, or other business
reorganization in which the Company is not the surviving entity, any Restricted
Stock Award with respect to which Shares had been awarded to an Award Recipient
shall be adjusted by allocating to the Award Recipient the amount of money,
stock, securities or other property to be received by the other shareholders of
record, and such money, stock, securities or other property shall be subject to
the same terms and conditions of the Restricted Stock Award that applied to the
Shares for which it has been exchanged.
          (d) Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with a direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made to, the number of or exercise price for Shares then subject to
outstanding Options granted under the Plan.
          (e) Without limiting the generality of the foregoing, the existence of
outstanding Options or Restricted Stock Awards granted under the Plan shall not
affect in any manner the right or power of the Company to make, authorize or
consummate (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger or consolidation of the Company; (iii) any issue by the Company of debt
securities, or preferred or preference stock that would rank above the Shares
subject to outstanding Options or Restricted Stock Award; (iv) the dissolution
or liquidation of the Company; (v) any sale, transfer or assignment of all or
any part of the assets or business of the Company; or (vi) any other corporate
act or proceeding, whether of a similar character or otherwise.

13



--------------------------------------------------------------------------------



 



     7. TRANSFERABILITY OF OPTIONS, RESTRICTED STOCK AWARDS AND SHARES.
          (a) No Incentive Stock Option, and unless the prior written consent of
the Committee or the Board is obtained (which consent may be withheld for any
reason) and the transaction does not violate the requirements of Rule 16b-3
promulgated under the Securities Exchange Act, no Non-Qualified Stock Option or
Restricted Stock Award, shall be subject to alienation, assignment, pledge,
charge or other transfer other than by the Optionee or the Award Recipient, as
the case may be, by will or the laws of descent and distribution or with respect
to a Restricted Stock Award to the Beneficiary, and any attempt to make any such
prohibited transfer shall be void. Each Option shall be exercisable during the
Optionee’s lifetime only by the Optionee, or in the case of a Non-Qualified
Stock Option that has been assigned or transferred with the prior written
consent of the Committee or the Board, only by the permitted assignee. The
Shares granted pursuant to a Restricted Stock Award shall be distributable,
during the lifetime of the Award Recipient, only to the Award Recipient.
          (b) No Shares acquired by an Officer or Director pursuant to the
exercise of an Option or a Restricted Stock Award or may be sold, assigned,
pledged or otherwise transferred prior to the expiration of the six-month period
following the date on which the Option was granted, unless the transaction does
not violate the requirements of Rule 16b-3 promulgated under the Securities
Exchange Act.
     8. ISSUANCE OF SHARES.
          (a) Notwithstanding any other provision of this Plan, the Company
shall not be obligated to issue any Shares unless it is advised by counsel of
its selection that it may do so without violation of the applicable Federal and
State laws pertaining to the issuance of securities, and may require any stock
so issued to bear a legend, may give its transfer agent instructions, and may
take such other steps, as in its judgment are reasonably required to prevent any
such violation.
          (b) As a condition to the exercise of any Option or grant of a
Restricted Stock Award or delivery of Shares with respect a Restricted Stock
Award, the Committee or the Board may require such agreements or undertakings as
the Committee or the Board may deem necessary or advisable to facilitate
compliance with any applicable law or regulation including, but not limited to,
the following:
          (i) a representation and warranty by the Optionee or Award Recipient,
as the case may be, to the Company, at the time of any exercise, grant or
acquisition, that he is acquiring the Shares to be issued to him for investment
and not with a view to, or for sale in connection with, the distribution of any
such Shares; and
          (ii) a representation, warranty and/or agreement to be bound by any
legends endorsed upon the certificate(s) for the Shares that are, in the opinion
of the Committee or the Board, necessary or appropriate to facilitate compliance
with the provisions of any securities laws deemed by the Committee or the Board
to be applicable to the issuance and transfer of those Shares.

14



--------------------------------------------------------------------------------



 



     9. ADMINISTRATION OF THE PLAN.
          (a) The Plan shall be administered by the Board or, at the discretion
of the Board, by a committee appointed by the Board (the “Committee”) which
shall be composed of two or more Directors. The membership of the Committee
shall be constituted so as to comply at all times with the then applicable
requirements for Outside Directors of Rule 16b-3 promulgated under the
Securities Exchange Act and Section 162(m) of the Internal Revenue Code. The
Committee shall serve at the pleasure of the Board and shall have the powers
designated herein and such other powers as the Board may from time to time
confer upon it.
          (b) The Committee or the Board may grant Options and Restricted Stock
Awards pursuant to this Plan to any persons to whom Options and Restricted Stock
Awards may be granted under Sections 4(a) and 5(a) hereof, respectively.
          (c) The Committee or the Board, from time to time, may adopt rules and
regulations for carrying out the purposes of the Plan. The determinations of the
Committee or the Board, and its interpretation and construction of any provision
of the Plan, any Option Agreement or Restricted Stock Agreement, shall be final
and conclusive.
          (d) Any and all decisions or determinations of the Committee or the
Board shall be made either (i) by a majority vote of the members of the
Committee or the Board at a meeting or (ii) without a meeting by the unanimous
written approval of the members of the Committee or the Board.
     10. WITHHOLDING OR DEDUCTION FOR TAXES.
          (a) If at any time specified herein for the making of any issuance or
delivery of any Option or Common Stock to any Optionee, any law or regulation of
any governmental authority having jurisdiction in the premises shall require the
Company to withhold, or to make any deduction for, any taxes or to take any
other action in connection with the issuance or delivery then to be made, the
issuance or delivery shall be deferred until the withholding or deduction shall
have been provided for by the Optionee or beneficiary, or other appropriate
action shall have been taken.
          (b) If and to the extent permitted by the Committee or the Board and
specified in an Award Notice for a Restricted Stock Award other than a
Performance-Based Restricted Stock Award, an Award Recipient may be permitted to
make an election under Section 83(b) of the Code to include the compensation
related thereto in income for federal income tax purposes at the time of
issuance of the Shares to such Award Recipient instead of at a subsequent
vesting date.

15



--------------------------------------------------------------------------------



 



     11. INTERPRETATION.
          (a) As it is the intent of the Company that the Plan shall comply in
all respects with Rule 16b-3 promulgated under the Securities Exchange Act
(“Rule 16b-3”), any ambiguities or inconsistencies in construction of the Plan
shall be interpreted to give effect to such intention, and if any provision of
the Plan is found not to be in compliance with Rule 16b-3, such provision shall
be deemed null and void to the extent required to permit the Plan to comply with
Rule 16b-3. The Committee or the Board may from time to time adopt rules and
regulations under, and amend, the Plan in furtherance of the intent of the
foregoing.
          (b) The Plan and any Option Agreements entered into pursuant to the
Plan shall be administered and interpreted so that all Incentive Stock Options
granted under the Plan will qualify as Incentive Stock Options under Section 422
of the Code. If any provision of the Plan or any Option Agreement relating to an
Incentive Stock Option should be held invalid for the granting of Incentive
Stock Options or illegal for any reason, that determination shall not affect the
remaining provisions hereof, but instead the Plan and the Option Agreement shall
be construed and enforced as if such provision had never been included in the
Plan or the Option Agreement.
          (c) This Plan shall be governed by the laws of the State of Florida.
          (d) Headings contained in this Plan are for convenience only and shall
in no manner be construed as part of this Plan.
          (e) Any reference to the masculine, feminine, or neuter gender shall
be a reference to such other gender as is appropriate.
     12. AMENDMENT AND DISCONTINUATION OF THE PLAN. The Committee or the Board
may from time to time amend, suspend or terminate the Plan or any Option;
provided, however, that, any amendment to the Plan shall be subject to the
approval of the Company’s shareholders if such shareholder approval is required
by any federal or state law or regulation (including, without limitation, Rule
16b-3 or to comply with Section 162(m) of the Internal Revenue Code) or the
rules of any Stock exchange or automated quotation system on which the Common
Stock may then be listed or granted. Except to the extent provided in Sections 9
and 10 hereof, no amendment, suspension or termination of the Plan or any Option
or Restricted Stock Award issued hereunder shall substantially impair the rights
or benefits of any Optionee or Award Recipient pursuant to any Option or
Restricted Stock Award previously granted without the consent of the Optionee or
Award Recipient.
     13. TERMINATION DATE. The Plan shall terminate on the 10th anniversary of
the Effective Date. The Plan shall be submitted to the shareholders of the
Company for their approval and adoption.

16